ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2020 were filed after the issuing of a final office action on 12/17/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Advisory Analysis
The proposed amendments to claims 2 – 3 were filed on December 28, 2020 by the applicant after a final office action was issued by the office on December 17, 2020.  The amendments will be entered because they are amendments only to form and put the claims in better form for appeal, and they do not raise new issues that would require further consideration or search.
The applicant argues that the prior art combination of Tan, Walker, and Xiang fails to teach or suggest:
“send a transfer mode selection prompt to the client device, wherein API executed by the processor is to cause a virtualization user interface (UI) to be presented, the virtualization UI comprising three or more of location cues for identifying the client HRTF, the three or more location cues comprising three of more of center (C), left front (LF), right front (RF), left surround (LS), right surround (RS), center height (CH), left front height (LFH), right front height (RFH), left surround height (LSH), right surround height (RSH), center bottom (CB), right front bottom (RFB), left front bottom (LFB) low frequency effects (LFE) right surround bottom (RSB), and left surround bottom (LSB)” (as  recited in claim 1 and substantially replicated in claims 11 and 13).
The applicant argues that the prior art combination is inadequate to teach the recited limitation but the arguments presented are not persuasive.  The limitation is directed to identifying the client HRTF when a transfer mode selection prompt is sent to the client device.  The limitation further indicates that an API executed by the processor causes a virtualization user interface (UI) to be presented, the virtualization UI comprising three or more location queues for identifying the client HRTF, and the limitation further identifies what the three or more location queues may comprise.  In the final office action dated 12/17/2020 (herein referred to as “office action”), the examiner identified Tam ¶ [0034] as to teaching send a transfer mode selection prompt to the client device (see Office Action page 9).  The selected paragraph of Tam describes a prompt being sent to an HRTF based headset device to enable audio settings and corresponding instructions to configure the HRTF based headset device.  However Tam did not teach wherein API executed by the processor is to cause a virtualization user interface (UI) to be presented, but Walker ¶ ¶ [0554 - 0567], Fig. 3D, ¶ [0119] and ¶ [0123] was identified as to teaching this particular portion of the limitation (see Office action page 10).   As Walker is directed to an interactive music client system which captures audio data for one or more audio inputs, and further teaches a user interface to select the HRTF that best approximates their physical and auditory characteristics (see Walker -  ¶ [0262], it would be foreseeable that a person having ordinary skill in the art would use Walker’s teaching of using an API  to cause a UI to improve the user interface capabilities disclosed by Tan for managing the HRTF settings of the headset device taught by Tan.
As was further documented in the office action, the examiner determined that the combination of Tan and Walker did not explicitly disclose the remaining elements of the limitation.  Therein, the applicant identified prior art Xiang which is directed to systems and methods for selecting audio cues presented in three-dimensional (3D) space, where the audio cues are audibly perceivable in a space about a user, where each of the audio cues may be perceived by the user as a directional sound at a distinct location from other audio cues in the space.  The audio cues described by Xiang are equivalent 
If future prosecution of the instant application is desired, the applicant is advised to resubmit the proposed amendments, as well as any further modifications to the claims deemed useful to advance prosecution.  For example, it is suggested the applicant review the disclosure of the instant specification that describes the flowchart of Fig. 5 (¶ [0061]) and options presented of identifying an optimal HRTF for client use.  Such disclosure, if added to the independent claim language may distinguish the claimed invention from the cited prior art. 
/JAMES N FIORILLO/Examiner, Art Unit 2444